          Case 5:19-cv-00314-LPR Document 28 Filed 04/15/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  PINE BLUFF DIVISION

DARRYL WILLIAMS                                                                   PLAINTIFF
#108385


v.                              Case No. 5:19-cv-00314-LPR


LAFYETTE WOODS, JR., et al.                                                    DEFENDANTS


                                           ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney.     (Doc. 26).   There have been no objections.     After a

careful review of the proposed findings and recommendations, as well as of the record, the Court

adopts the proposed findings and recommendations in their entirety.

       Accordingly, Plaintiff’s Complaint is DISMISSED without prejudice for failure to

prosecute. (Doc. 2). The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma

pauperis appeal taken from the Order and Judgment dismissing this action is considered frivolous

and not in good faith.

       IT IS SO ORDERED this 15th day of April 2020.



                                                        ________________________________
                                                        UNITED STATES DISTRICT JUDGE
